FOR IMMEDIATE RELEASE KRONOS WORLDWIDE, INC. ANNOUNCES A PRICE INCREASE FOR ALL TITANIUM DIOXIDE PRODUCTS SOLD IN NORTH AMERICA CRANBURY, NEW JERSEY – December 21, 2011 – Kronos Worldwide, Inc. (NYSE:KRO) today announced a price increase for all titanium dioxide products sold in North America. Effective January 1, 2012, or as permitted by contract, prices for all Kronos® titanium dioxide products sold in North America will be increased by 15 cents per pound. This increase is in addition to the increases previously announced. Kronos Worldwide, Inc. is a major international producer of titanium dioxide products. *****
